DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/6/19, 2/24/20, and 1/22/21 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements except the NPL on the 1/22/21 IDS because the examiner was unable to locate an English translation in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims specify “the information includes a coefficient of a polynomial having an n-th order with respect to an image height” and requires a focal length calculation implying a zoom lens structure.    However, the claims lack any necessary structure (lenses) to make these determinations.  Although inventions can be claimed either structurally or functionally, the present claim “the information includes a coefficient of a polynomial having an n-th order with respect to an image 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because the preamble provides some structure, the examiner is considering it for purposes of limiting the scope of the claim.  The issues that arise from that however are as follows: the image data and the information lack antecedent basis, also the processing apparatus makes no sense- is it part of the lens apparatus that is attachable and detachable to a camera apparatus or is it part of a camera apparatus or is it neither or does it matter since the body of the claim only pertains to the lens apparatus? For examination purposes the image data and the information will be treated as image data and information and the processing apparatus will be treated as being a part of the lens apparatus, attachable and detachable from a camera apparatus.  If applicant’s intention was for the preamble not to be given patentable weight then this claim may run into issues with double patenting with Claim 1 down the road.  
Claims 2-12 and 14 are rejected for depending on rejected claims 1 and 13.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaku et al (US 2015/0181128), cited by applicant. 
Regarding Claim 1: Kaku teaches lens apparatus (figs 2 & 5) comprising: a memory (43a) storing information for light amount compensation for image data obtained by pickup of an image formed by a lens apparatus (¶115); and a communication device (40, 43, 47) configured to transmit the information to 
Regarding Claim 3: Kaku discloses the invention as described in Claim 1 and further teaches a focus lens unit (6), a zoom lens unit (15) and an aperture stop (23).  
Regarding Claim 4: Kaku discloses the invention as described in Claim 1 and further teaches wherein the coefficient includes a coefficient C0, C1, C2, and C3 of a third-order polynomial, as the n-th order polynomial expressed as Dc=C3xh3+C2xh2+C1xh+C0 (¶115). 
Regarding Claim 5: Kaku discloses the invention as described in Claim 4 and further teaches wherein the conditional expression -0.1<C2+6xC3<0.3 is satisfied (¶115-117, -0.02 because C3=0). 
Regarding Claim 6: Kaku discloses wherein the coefficient includes a coefficient C0, C1, C2, C3, and C4 of a fourth-order polynomial, as the n-th order polynomial expressed as Dc=C4xh4+C3xh3+C2xh2+C1xh+C0 (¶115, C4=0).
Regarding Claim 7: Kaku discloses the invention as described in Claim 6 and further teaches wherein the conditional expression -0.1<C3+8xC4<0.1 is satisfied (¶115, C3=C4=0).
Regarding Claim 9: Kaku discloses the invention as described in Claim 1 and further teaches wherein the conditional expression 0.7<C0zx(Fw/Fz)2<1.3 is satisfied (¶115).  
Regarding Claim 12:
Regarding Claim 13: As best understood, Kaku teaches a processing apparatus which executes processing for light amount compensation of image data (43) based on information received from a lens apparatus attachable and detachable to a camera apparatus  (fig 5), the lens apparatus (figs 2 & 5) comprising: a memory (43a) storing information for light amount compensation for image data obtained by pickup of an image formed by a lens apparatus (¶115); and a communication device (40, 43, 47) configured to transmit the information to an external apparatus (60), wherein the information includes a coefficient of a polynomial having an n0th order with respect to an image height, n being a non-negative integer, the coefficient corresponding to one of a plurality of focal lengths (¶115), wherein the conditional expression 0.9<f/ft/(Fnw/Fnt)<4 is satisfied (see fig 15, for steps=0 and f=ft Fnw=1.3 Fnt=2.6 so Fnt/Fnw=2).  
Regarding Claim 14: Kaku discloses the invention as described in Claim 13 and further teaches a camera apparatus comprising the processing apparatus of Claim 13 (fig 8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaku et al (US 2015/0181128), cited by applicant.
Regarding Claim 8: Kaku et al discloses the invention as described in Claim 1 but does not specifically teach wherein the lens apparatus has an operation mode in which the transmission device transmits only a 0-th order coefficient of then-th order polynomial to the external apparatus.  However, the effect of transmitting only a 0th
Regarding Claim 10: Kaku discloses the invention as described in Claim 1 and further teaches a first focus lens unit closest to an object side (6) that does not move while zooming (¶94).  Kaku does not specifically teach a focusing subunit having a positive refractive power.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and use a focusing subunit with a positive refractive power with a reasonable expectation of success because there are only two choices of refractive power, positive and negative and when focusing one would want to use a converging aka positive lens not a diverging aka negative.  


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kaku et al (US 2015/0181128), cited by applicant, in view of Yakita (US 7,580,199), cited by applicant.
Regarding Claim 11: Kaku discloses the invention as described in Claim 1 and further teaches an element that can be selectively inserted and removed from the optical path (¶69 filter); and a detector configured to detect a state of the insertion or removal or both thereof wherein the coefficient is changed based on the detected state (¶71).  Kaku does not specifically teach that element being an extender lens unit.  However, in a similar field of endeavor, Yakita teaches the use of interchangeable extender lenses is known (col 2 lines 26-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Kaku with the extender of Yakita for the purpose of changing the focal length range of the lens system (col 2 lines 28-30).  

Allowable Subject Matter
Claims 2 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches a lens apparatus comprising a memory and communication device, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations necessary to satisfy the conditional expressions of claims 2 and 9  including all the numerical and structural limitations .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/23/21